UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we we ewe ee eee ee ee ee ee xX
SUNGJIN INC CO., LTD. and SUNGJIN INC :
VINA CO. LTD.,

Plaintiffs,

-against-

BAG STUDIO, LLC et al.,

Defendants.
wees ee ewww ew me eee ee ew ee xX

GEORGE B. DANIELS, United States District Judge:

 

 

{USDC SExy i
DOCUMENT
ELEC “PREIMY xa £iy FUL.

DOC# ep
DATE FILED. DEC T 7 ay9

 

 

p-eP iets amcet
hamenineeen ee

 

 

 

ORDER

19 Civ. 9496 (GBD)

Counsel for Defendants Bag Studio, LLC and Kenneth Horowitz’s request to file a

proposed order to show cause seeking withdrawal as counsel of record, (ECF No. 16), is

GRANTED.

Defendants Bag Studio, LLC and Kenneth Horowitz’s time to file a response or an answer

to the complaint, (ECF No. 16), is extended to February 4, 2020.

Dated: New York, New York
December 16, 2019

GER B. DANIELS
ited States District Judge
